Case 2:20-mj-00108 Document 3-1 Filed 08/06/20 Page 1 of 2 PagelD #: 4

AFFIDAVIT

State of West Virginia

County of Kanawha, to wit:

I, Matthew C. Barger, being duly sworn, depose and state as follows:

1. I am a Deputy United States Marshal for the Southern District of West Virginia and
have been employed as a Deputy United States Marshal for approximately 7 years. One of my
primary duties with the United States Marshals Service is the enforcement and execution of federal
arrest warrants for the Southern District of West Virginia. My duties also include assisting other
agencies and departments with the enforcement and execution of state and local warrants.

2. This affidavit is made in support of a criminal complaint against defendant
DIMITRIS MALONE, for a violation of Title 18, United States Code, Section 1073.

3. The information contained in this Affidavit is known to me personally or through
information provided to me by other law enforcement officers.

4. On January 14, 2016, the Charleston Police Department obtained a felony warrant
in Kanawha County Magistrate Court charging MALONE with violating West Virginia Code’ 61-
2-1 (first degree murder).

5. The complaint filed in support of that warrant alleges that on January 14, 2016,
MALONE fatally shot the victim, Nathan Chaney, multiple times and left him lying in the parking
lot area of Dooley Lane in Charleston, West Virginia, with at least one gunshot wound to the head.

6. Recently, one of Nathan Chaney’s family members stated that MALONE is

currently “hiding out” in Rutland, Vermont. According to Mr. Chaney’s family member,
Case 2:20-mj-00108 Document 3-1 Filed 08/06/20 Page 2 of 2 PagelD #: 5

MALONE is living in Vermont with a woman with whom he is having a relationship, and their
infant child. One of MALONE’s former romantic partners confirmed with Mr. Chaney’s family
member that MALONE has an ongoing relationship with that woman in Vermont.

7. Therefore, your affiant has probable cause to believe and does believe that
defendant DIMITRIS MALONE did violate the provisions of Title 18, United States Code, Section
1073, and that he has now traveled outside the state of West Virginia in interstate commerce to

avoid prosecution.

Further, your affiant sayeth naught.

 

 

Matt i Batec rger
Deputy United States Marshal

Subscribed and sworn to before me this 6th day of August, 2020.

 

 

Honorable Dwane L. ran
United States Magistrate Judge =
